Citation Nr: 0411556	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-00 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for healed 
scars on the forehead with a depressed area, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to service connection for a cardiovascular 
disorder, characterized as status post aortic valve 
replacement, on a direct basis and as secondary to the 
service-connected healed scars on the forehead with a 
depressed area.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1956 to 
April 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO, in pertinent 
part, denied a compensable disability evaluation for the 
service-connected healed scars on the forehead as well as the 
claim for service connection for a cardiovascular disorder on 
a direct basis and as secondary to the service-connected 
forehead scar disorder.  

Also by the July 2002 rating action, the RO denied service 
connection for a headache disability and determined that new 
and material evidence had not been received sufficient to 
reopen a previously denied claim for service connection for 
residuals of a cerebrovascular accident including chronic 
brain syndrome.  Following receipt of notification of this 
decision, the veteran perfected a timely appeal with respect 
to the new and material issue.  In addition, in statements 
received at the RO in August 2002 and subsequently in June 
2003, the veteran expressed his disagreement with the denial 
of his headache claim.  

At the personal hearing conducted before a hearing officer at 
the RO in April 2003, the veteran presented testimony 
concerning both service connection claims.  In a November 
2003 rating action, the hearing officer who had conducted the 
personal hearing granted service connection for residuals of 
a cerebrovascular accident and for post-traumatic headaches 
and awarded 10 percent and 30 percent evaluations, 
respectively, for these disorders, effective from March 2002.  
A complete and thorough review of the claims folder indicates 
that the veteran has not expressed disagreement with the 
ratings, or effective dates, assigned to these 
service-connected disabilities.  Consequently, claims 
concerning the service-connected cerebrovascular accident 
residuals and post-traumatic headaches are not before the 
Board for appellate review.  

Also by the November 2003 rating action, the hearing officer 
who conducted the April 2003 personal hearing redefined the 
veteran's service-connected scar disorder as healed scars of 
the forehead with a depressed area and granted a compensable 
evaluation of 30 percent, effective from March 2002, for this 
disability.  Importantly, the United States Court of Appeals 
for Veterans Claims (Court) has held that, "on a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  As such, the issue of entitlement to an increased 
disability rating greater than 30 percent for the 
service-connected healed scars on the forehead with a 
depressed area remains in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected healed scars on the forehead with a 
depressed area is manifested by a four centimeter 
asymptomatic scar on the superior aspect of the forehead 
which extends into a quite visible depressed area measuring 
approximately three-and-a-half by one-and-a-half centimeters 
in size with no loss of part of the skull.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for the service-connected healed scars on the forehead with a 
depressed area have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic 
Code 7800 (effective prior to, and since, August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a letter dated in May 2002, the statement of the case 
(SOC) issued in October 2002, and a supplemental statement of 
the case (SSOC) furnished in December 2003, the RO informed 
the veteran of the provisions of the VCAA, the criteria used 
to adjudicate his compensable rating claim, the type of 
evidence needed to substantiate this issue, as well as the 
specific information necessary from him.  Further, the 
October 2002 SOC as well as the December 2003 SSOC also 
advised the veteran of the evidence of record and of the 
reasons and bases for the decision.  The May 2002 letter 
specifically notified the veteran that VA would assist in 
obtaining identified records but that it was his duty to give 
enough information to enable VA to obtain any such available 
additional records.  The RO also informed him that he could 
procure relevant records himself and then submit the 
documents to VA.  

Moreover, in the May 2002 letter, the RO informed the veteran 
of the time frame within which to "[s]end . . . information 
describing additional evidence or the evidence itself."  The 
RO's reference to the veteran's opportunity to provide VA 
with information describing additional evidence or with the 
evidence itself appears to satisfy the "fourth element" of 
the VCAA notice requirements (which stipulates that VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").  

Further, the Board notes that the RO informed the veteran of 
the specific information necessary from him and of his 
opportunity to submit any pertinent evidence in May 2002 
letter, which was issued prior to the initial denial of his 
compensable rating claim in July 2002.  Consequently, the 
Board finds no defect in terms of the timing of the VCAA 
notice requirement.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Further, the veteran 
has been accorded a pertinent VA examination during the 
current appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue on appeal would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

According to the service medical records, the separation 
examination which was conducted on March 18, 1958 
demonstrated that the veteran's head and scalp were normal.  
Almost two weeks later on March 30, 1958, the veteran was 
treated for a very deep scalp laceration on his mid-forehead 
area.  A physical examination demonstrated no evidence of an 
obvious fracture.  The wound was cleaned and sutured.  The 
treating physician informed the veteran that his sutures 
would be taken out in four days.  

Private x-rays taken of the veteran's skull in June 1959 
reflected the presence of a depressed fracture of the right 
frontal bone just above the frontal sinus and near the 
mid-sagittal plane.  The fragment measured approximately 
two-and-a-half centimeters in its greatest dimension.  

In August 1959, the veteran underwent a VA examination which 
demonstrated that the veteran's skin and head were normal.  
Physical evaluation of his skull in particular reflected two 
healed laceration scars over his forehead as well as some 
nontender depression of the frontal area of the skull.  The 
scars were one-inch long and asymptomatic.  

In May 1960, the RO considered these service, and 
post-service, medical records.  The RO concluded that the 
evidence warranted the grant of service connection for healed 
scars on the forehead and assigned a noncompensable 
evaluation to this disability, effective from July 1959.  

According to subsequent medical records, an April 1973 VA 
physical examination of the veteran's head demonstrated a 
three by two centimeter depressed area of the frontal bone 
slightly to the right of the midline.  X-rays taken of the 
veteran's skull in the following month were consistent with 
an old anterior depressed skull fracture.  

In April 2002, the RO received from the veteran a claim for a 
compensable disability rating for his service-connected 
forehead scars.  According to the relevant evidence received 
during the current appeal, in July 2002, the veteran 
underwent a VA scars examination.  This evaluation reflected 
the presence of a four centimeter scar on the superior aspect 
of the veteran's forehead which extended into a depressed 
area measuring approximately three-and-a-half by 
one-and-a-half centimeters in size.  Palpation resulted in 
depression of the skull table in this area.  The depression 
extended laterally underneath the scar.  Further examination 
demonstrated no appreciable tenderness to the scar and no 
chronic skin changes or ulcerations.  The examiner reported 
that, although the depression was quite visible to the eye, 
the scar itself was not as apparent because it was located in 
the fold of the skin.  

In April 2003, the veteran presented testimony concerning, in 
pertinent part, his service-connected forehead scars.  
Specifically, the veteran testified that, although his 
forehead scars are not visible, the indentation is 
noticeable.  Hearing transcript (T.) at 11.  

Approximately two weeks later in April 2003, the veteran 
underwent a VA miscellaneous neurological disorders 
examination.  According to the report of this evaluation, 
x-rays taken of the veteran's skull showed no loss of part of 
the skull but, rather, a depression fracture of both the 
inner and outer tables with no brain hernia.  The depression 
fracture measured "as a two-centimeter segment," which the 
examiner described as approximately the size of a quarter.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  
Further, it is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2003).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

Before specifically addressing the question of an increased 
disability rating for the service-connected healed scars on 
the forehead with a depressed area, the Board acknowledges 
that the schedular criteria by which scars are rated changed 
during the pendency of the veteran's appeal.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002) (effective August 30, 2002) 
codified at 38 C.F.R. § 4.118 (2003).  Therefore, 
adjudication of a claim of entitlement to a disability rating 
greater than 30 percent for the service-connected healed 
scars on the forehead with a depressed area must also include 
consideration of both the old and the new criteria.  The 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

According to the criteria in effect prior to August 30, 2002, 
evidence of a severely disfiguring scar on the head, face, or 
neck, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles will result in 
the assignment of a 30 percent disability rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (effective prior to August 30, 
2002).  The next higher evaluation of 50 percent requires 
evidence of a complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  Id.  When, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant and 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, Note 
following Diagnostic Code 7800 (effective prior to August 30, 
2002).  

According to the relevant rating criteria effective since 
August 30, 2002, evidence of visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features [nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, and lips] or with two or 
three characteristics of disfigurement warrants the grant of 
a 30 percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective since August 30, 2002).  The 
next higher evaluation of 50 percent requires evidence of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
[nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, and lips] or with four or five 
characteristics of disfigurement.  Id.  The highest rating 
allowable under this Diagnostic Code requires evidence of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, and lips] or with six or more 
characteristics of disfigurement.  Id.  

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1)  a scar of 5 or 
more inches (13 or more centimeters) in length, (2)  a scar 
of at least 1/4 inch (0.6 centimeters) wide at the widest part, 
(3)  surface contour of the scar which is elevated or 
depressed on palpation, (4)  scar adherent to the underlying 
tissue, (5)  hypo- or hyper-pigmented skin in an area 
exceeding 6 square inches (39 square centimeters), 
(6)  abnormal skin texture (e.g., irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 square inches (39 square 
centimeters), (7)  underlying soft tissue missing in an area 
exceeding six square inches (39 square centimeters), and 
(8)  indurated and inflexible skin in an area exceeding six 
square inches (39 square centimeters).  38 C.F.R. § 4.118, 
Note 1 following Diagnostic Code 7800 (effective since 
August 30, 2002).  Further, consideration will be given 
unretouched color photographs when evaluating 
service-connected scars under these criteria.  38 C.F.R. 
§ 4.118, Note 2 following Diagnostic Code 7800 (effective 
since August 30, 2002).  

Throughout the current appeal, the veteran has asserted that 
his service-connected healed scars on the forehead with a 
depressed area is more severe than the current 30 percent 
evaluation for this disability indicates.  In particular, 
although the veteran admits that his forehead scars are not 
visible, he has asserted that the indentation on his forehead 
is noticeable.  T. at 11.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected healed 
scars on the forehead with a depressed area must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

In this regard, the Board acknowledges that recent 
examinations of the veteran's forehead have reflected the 
presence of a four centimeter scar on the superior aspect of 
his forehead which extended into a depressed area measuring 
approximately three-and-a-half by one-and-a-half centimeters 
in size.  Radiographic films of the veteran's forehead have 
shown no loss of part of the skull but, rather, a depression 
fracture of both the inner and outer tables.  While the area 
of depression has been described as quite visible to the eye, 
the scar itself has been found to be not as apparent due to 
its location in the fold of the skin.  However, the scar on 
the veteran's forehead has been found to exhibit no 
appreciable tenderness and no chronic skin changes or 
ulcerations.  

Significantly, these examination findings do not support a 
disability rating greater than the currently assigned 
evaluation of 30 percent for the service-connected healed 
scars on the forehead with a depressed area.  In particular, 
the recent examination findings show a depressed area of the 
veteran's forehead which measures approximately 
three-and-a-half by one-and-a-half centimeters in size and 
which is quite visible as well as a scar which measures four 
centimeters and which is not as apparent.  The scar itself is 
asymptomatic.  Thus, without evidence of a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement, and without 
evidence of tissue loss, cicatrization, marked discoloration, 
color contrast, or the like, an increased rating of 
50 percent, pursuant to the criteria in effect prior to 
August 30, 2002, cannot be awarded.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 and Note following Diagnostic Code 7800 
(effective prior to August 30, 2002).  

Furthermore, the evidence of record does not support a 
disability rating greater than the currently assigned 
evaluation of 30 percent for the veteran's service-connected 
forehead scar under the new evaluation criteria.  
Importantly, the recent examination findings have not shown 
visible or palpable tissue loss or gross distortion or 
asymmetry of two features or paired sets of features [nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, and lips].  Additionally, the recent examination 
findings have shown only a surface contour of the scar which 
is depressed on palpation but not a scar of 5 or more inches 
(13 or more centimeters) in length, a scar of at least 1/4 inch 
(0.6 centimeters) wide at the widest part, a scar which is 
adherent to the underlying tissue, hypo- or hyper-pigmented 
skin in an area exceeding 6 square inches (39 square 
centimeters), abnormal skin texture (e.g., irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 square 
inches (39 square centimeters), underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters), or indurated and inflexible skin in an area 
exceeding six square inches (39 square centimeters).  Only 
one of the eight characteristics of disfigurement (two if the 
width of the depression is considered as width of the scar), 
for purposes of evaluation under 38 C.F.R. § 4.118, has been 
shown.  Consequently, an increased disability rating of 
50 percent for the veteran's service-connected forehead scar, 
pursuant to the relevant rating criteria in effect since 
August 30, 2002, cannot be awarded.  See, 38 C.F.R. § 4.118, 
Diagnostic Code 7800 and Note 1 following Diagnostic 
Code 7800 (effective since August 30, 2002).  

The Board must conclude, therefore, that a schedular rating 
greater than the currently assigned evaluation of 30 percent 
for the service-connected healed scars on the veteran's 
forehead with a depressed area is not warranted.  The 
veteran's increased rating claim for this disability must, 
therefore, be denied.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's forehead scar with a 
depressed area results in marked interference with his 
employment or requires frequent periods of hospitalization.  
Rather, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluation assigned 
herein.  What the veteran has not shown in this case is that 
his forehead scar with depressed area results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A disability rating greater than 30 percent for the 
service-connected healed scars on the forehead with a 
depressed area is denied.  


REMAND

The service medical records are negative for complaints of, 
treatment for, or findings of a cardiovascular disorder.  The 
March 1958 separation examination indicated a blood pressure 
reading of 115/75 (in the sitting position) as well as a 
normal heart (thrust, size, rhythm, and sounds).  As the 
Board previously discussed in this decision, the service 
medical records do reflect treatment for very deep scalp 
laceration on the veteran's mid-forehead area almost two 
weeks later in March 1958.  

The veteran was discharged from active military duty in April 
1958.  The VA examination conducted in August 1959 
demonstrated a blood pressure reading of 120/80 (in the 
sitting position) as well as a normal cardiovascular system.  

In April 1977, the veteran was hospitalized at a private 
medical facility.  During that time, he underwent a 
four-vessel cerebral angiogram as well as a supravalvular 
aortic injection, which revealed no aneurysms but some 
deformity of the aortic root valve leaflets and 2+ aortic 
insufficiency.  Pertinent diagnosis upon discharge was 
defined as probable asymptomatic organic heart disease of 
rheumatic origin.  

In June 1996, the veteran was hospitalized at a VA medical 
facility for prostate surgery.  According to the records of 
this hospitalization, in addition to a finding of 
adenocarcinoma of the prostate, diagnoses of artificial 
aortic valve and hypertension were also made.  Subsequent 
medical records reflect continued medication for the 
veteran's mechanical heart (aortic) valve.  

Throughout the current appeal, the veteran has contended that 
his cardiovascular disorder resulted from the in-service 
injury that he had sustained to his head (which, in turn, 
resulted in the service-connected forehead scar with 
depressed area).  At the personal hearing conducted before a 
hearing officer at the RO in April 2003, the veteran 
testified that no doctor who had previously treated him had 
expressed to him an opinion associating his cardiovascular 
condition to the in-service head injury that he sustained or 
to his service-connected forehead scar with depressed area.  
See, T. at 7-8.  

Significantly, a review of the claims folder indicates that 
the veteran has not been accorded a VA cardiovascular 
examination.  A remand is necessary, therefore, to allow the 
RO an opportunity to have the veteran scheduled for such an 
evaluation.  The pertinent VA examination conducted pursuant 
to this Remand should include the examiner's opinion as to 
the etiology of any cardiovascular disorder diagnosed.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered cardiovascular 
treatment to him since his separation 
from service in April 1958.  After 
furnishing the veteran the appropriate 
release forms where necessary, the RO 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran that have not 
been previously procured and associated 
with the claims folder.  

2.  The RO should also procure copies of 
all records of cardiovascular treatment 
that the veteran has received at the VA 
Medical Center (VAMC) in Jackson, 
Mississippi and at the West Los Angeles 
VAMC since his separation from service in 
April 1958.  All available reports not 
previously procured should be associated 
with the veteran's claims folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
cardiovascular disorder shown on 
evaluation.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

If a cardiovascular disorder is found on 
examination, the examiner should express 
an opinion as to whether it is more 
likely, less likely or as likely as not 
related to the veteran's active military 
service (including the in-service very 
deep scalp laceration to his mid-forehead 
area in March 1958) or to the 
service-connected healed scars on his 
forehead with a depressed area and/or 
residuals of cerebrovascular accident.  A 
complete explanation for any conclusions 
reached would be helpful in adjudicating 
the claim.  

4.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for a cardiovascular 
disorder, characterized as status post 
aortic valve replacement, on a direct 
basis and as secondary to the 
service-connected healed scars on the 
forehead with a depressed area.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



